PER CURIAM.
Kirtsey appeals from his conviction and sentence for aggravated battery and possession of contraband by an inmate. Appellant raises four issues on appeal, only one of which has any merit.
The appellant was adjudicated guilty after a jury trial of aggravated battery and possession of contraband by an inmate. Both charges are second-degree felonies. The appellant was sentenced to concurrent terms of 17 years’ incarceration on count I and count II. A second-degree felony, however, has a statutory maximum penalty of 15 years. See § 775.082(3)(c), Fla.Stat. (1989). The state concedes that the sentence in the instant case exceeds statutory maximum.
We, therefore, affirm the appellant’s convictions, but vacate the sentence and remand for resentencing.
BOOTH, ZEHMER and WOLF, JJ., concur.